office of chief counselnumber internal_revenue_service memorandum number release date cc pa cbs br1 gl-145635-03 uilc date date to associate area_counsel sb_se las vegas from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses procedure administration sec_6673 and offers-in compromise subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue should the internal_revenue_service service consider an offer-in-compromise submitted by a taxpayer with respect to an sec_6673 penalty conclusion the secretary can as legal matter compromise sec_6673 penalties however policy concerns exist that weigh against compromising sec_6673 penalties background during a collection_due_process cdp hearing a taxpayer may attempt to raise various issues regarding a sec_6673 penalty imposed by the tax_court in an earlier cdp proceeding in particular a taxpayer may attempt to submit offers-in- compromise in satisfaction of sec_6673 penalties sec_7122 states that whenever the secretary enters into a compromise a statement shall be made consisting of the following the amount of the tax assessed the amount of gl-145635-03 interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed the amount actually paid in accordance with the terms of the compromise you interpret the phrase imposed by law in sec_7122 to mean a tax or penalty that is determined or assessed by the service pursuant to the internal_revenue_code as sec_6673 penalties are imposed as a matter of judicial discretion you determine that sec_7122 does not authorize the secretary to compromise them additionally your incoming memo states that sec_7122 indicates that an offer-in-compromise applies to only certain types of liabilities a tax interest an additional_amount addition_to_tax or an assessable penalty you determine that a sec_6673 penalty is a sanction or award for costs and as such is not included in the type of liabilities covered by sec_7122 your memo further states that assuming sec_7122 does apply to sec_6673 penalties these penalties may not be compromised under either doubt as to liability or effective tax_administration standards in addition you conclude that the penalties should not be compromised under doubt as to collectibility standards law and analysis a sec_6673 penalty is unique in that it is imposed solely as a matter of judicial discretion this office has previously determined that collection_due_process cdp rights extend to the collection of these penalties pursuant to sec_6671 sec_6673 penalties are assessed and collected in the same manner as a tax sec_6330 states that no levy may be made on any person unless such person has been notified in writing before such levy is made sec_6330 states that the required notice must include the amount of the unpaid tax because a sec_6673 penalty is assessed and collected as a tax notice of a right to an administrative hearing must be given to a taxpayer when the service intends to collect this penalty sec_7122 states that the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense and the attorney_general or_his_delegate may compromise any such case after reference to the department of justice for prosecution or defense sec_7122 grants the secretary broad authority in determining what types of liabilities to compromise the express language of the section states that the secretary may compromise any civil or criminal case arising under the internal revenue laws this code section does not limit this authority to any particular type of liability and should not be interpreted in a manner to limit the secretary’s discretion to compromise additionally sec_301_7122-1 states that an agreement to compromise may relate to a civil or criminal liability for taxes interest or penalties gl-145635-03 your incoming memo argues that sec_7122 only applies to penalties that are imposed by law and you interpret this phrase to refer to taxes or penalties that are determined and assessed by the service pursuant to the internal_revenue_code this argument however fails to consider the fact that sec_7122 conveys to the secretary broad discretion in compromising liabilities there is no indication either in the code or legislative_history that sec_7122 is in any way intended to limit the scope of sec_7122 further it is irrelevant to sec_7122 whether the service makes the determination of the amount of penalty due or whether the penalty is determined by the tax_court thus we disagree that a sec_6673 penalty is not subject_to compromise under sec_7122 we nonetheless believe that such penalties should only be compromised in limited circumstances as they generally fail to qualify for compromise under the standards set out for the three types of compromise in the treasury regulations and the internal_revenue_manual the three bases under which a liability can be compromised are doubt as to liability doubt as to collectibility and effective tax_administration sec_301_7122-1 states that doubt as to liability does not exist where the liability has been established by a court decision or judgment see also revproc_2003_71 since the a penalty is imposed by the court it has obviously been established by court decision the service could consider compromises for sec_6673 penalties based on doubt as to collectibilty policy statement p-5-89 however states that an offer-in- compromise may be rejected if acceptance in any way would be detrimental to the government’s interest further irm states that an offer-in-compromise can be rejected on policy grounds if public reaction to the acceptance would be so negative that future voluntary compliance by the public would be threatened compromising a sec_6673 penalty could diminish the effect that sec_6673 has on deterring frivolous_litigation this penalty is an important tool to deter taxpayers from making frivolous arguments in the tax_court as the penalty is imposed by the tax_court as a result of taxpayer conduct institutional comity could best be served by deferring to tax_court discretion as to when a taxpayer should be relieved of the obligation to pay a court imposed penalty any decision by the service to compromise a sec_6673 penalty could be viewed as overriding the court’s determination that a penalty should be imposed in light of these factors we believe that sec_6673 penalties should not be compromised as a general matter of policy however we do not believe that there should be a categorical rule to not compromise these liabilities instances could exist where compromise would be appropriate for example if a formerly noncompliant taxpayer were to attempt to become compliant and abandon frivolous arguments then perhaps these circumstances would warrant compromise it is ultimately the decision of the service to determine what policy to adopt in this regard gl-145635-03 the same considerations apply to compromises under an effective tax_administration standard sec_301_7122-1 states that no compromise to promote effective tax_administration may be entered into if compromise of the liability would undermine compliance with internal revenue laws as this penalty was enacted to discourage the filing of frivolous tax_court litigation compromise could dilute the value of this penalty and could undermine compliance with the internal revenue laws again the policy decision to compromise under this standard rests with the service additionally per conversations we have had with personnel in the department of justice we have been informed that as a general matter the department of justice does not compromise sanctions imposed under fed r civ p or fed r app p for making frivolous arguments often times these penalties are imposed in conjunction with prohibitions on the filing of any additional suits until the penalties are paid thus an unpaid penalty can serve to deter the filing of further frivolous appeals and new cases you have also asked this office to address issues concerning the assessment of sec_6673 penalties as we understand the problem there are instances in which assessments for sec_6673 penalties are undistinguishable from assessments for other types of penalties sec_6673 assessments need to be easily identifiable for compromise purposes we are working with compliance and appeals to ensure that uniform procedures addressing this concern are adopted finally we note that the issues a taxpayer may raise at a cdp hearing involving a sec_6673 penalty are limited the merits of the penalty may not be raised under sec_6330 and also pursuant to the doctrine_of res_judicata although the service can as a legal matter compromise the penalty under collectibility or effective tax_administration grounds for the reasons stated we generally recommend against compromise on policy grounds additionally if the taxpayer raises no legitimate verification issues is not entitled to an installment_agreement due to non-compliance with return filing_requirements and raises no other nonfrivolous issue then consistent with the policy stated in chief council notice_2003_031 the taxpayer is not entitled to a face-to-face hearing also we note that cases involving sec_6673 penalties are often good cases to file motions for failure to state a claim or summary_judgment additionally these cases would generally be appropriate cases in which to file a motion to collect while the case is pending under sec_6330 e further the service should request that in conjunction with imposing the penalty the court should issue an order prohibiting the filing of any further appeals by the taxpayer in another cdp case until the penalty is paid please call if you have any further questions cc cheryl sherwood director payment compliance sb_se jeffrey allison director tax policy procedure appeals
